Citation Nr: 1621269	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to May 21, 2001 for the grant of special monthly compensation (SMC) based on the loss of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and Spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim of entitlement to special monthly compensation for loss of use of a creative organ from May 21, 2001.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On May 21, 2001, the RO received a claim from the Veteran for service connection of impotence as secondary to treatment for his service-connected left hemipelvectomy for giant sarcoma.

2.  There were no prior claims for service connection for impotence; there were also no claims for special monthly compensation based on the loss of a creative organ.


CONCLUSION OF LAW

The criteria for an effective date prior to May 21, 2001, for the grant of special monthly compensation (SMC) based on the loss of a creative organ are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits; the Veteran's claim for an earlier effective date is downstream from his initial claim.  Nevertheless, the letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  

The Board also observes that the undersigned VLJ, at the Veteran's April 2016 hearing, explained the concept of effective dates, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2015).  

There are exceptions to this general rule, in 38 U.S.C.A. § 5110, but none are applicable in this case, as shown below.

In this case, the Veteran separated from service in 1968.  Because he did not file a claim for service connection of impotence until more than one year after 1968, the exception found at 38 U.S.C.A. § 5110(b) is not applicable.  While the record shows that the Veteran experienced impotency prior to May 2001, there was no communication or submission of evidence from the Veteran evincing intent to apply for SMC benefits or identifying a claim for service connection for impotence as secondary to service-connected left hemipelvectomy for giant sarcoma (upon which the grant of SMC is predicated) prior to May 21, 2001.  The Board points out that, to the contrary, there are no earlier communications pertaining to the claim for service connection of impotence associated with the service-connected left hemipelvectomy for giant sarcoma or SMC based on loss of use of a creative organ.   Thus, an earlier effective date based on a prior, pending, unadjudicated claim is unavailable.  Id.   Accordingly, an earlier effective date is not warranted.  

In addition, entitlement to SMC based on loss of use of a creative organ was not based on any act or administrative issue, see 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and an earlier effective date is therefore not warranted on this basis.  

The Board points out that an earlier effective date for SMC based on loss of use of a creative organ is essentially a claim for an increased rating or other compensation.  SMC in this case is based on the grant of service connection for impotence associated with the service-connected left hemipelvectomy for giant sarcoma.  The effective date of the grant of service-connected compensation for impotence associated with the service-connected left hemipelvectomy for giant sarcoma is May 21, 2001.  The Veteran cannot receive SMC (increased compensation) prior to the date of the award of service connection (compensation).

There is simply no indication of the Veteran's intent to file a claim for service connection of impotence associated with the service-connected left hemipelvectomy for giant sarcoma prior to May 21, 2001, nor does the Veteran assert that he filed such a claim prior to May 21, 2001; the Veteran testified at his hearing before undersigned VLJ in April 2016 that he did not file a claim for impotence prior to May 2001.  Rather, the Veteran asserts that he because he experienced impotence after his hemipelvectomy, he should have been advised that he could file a claim for SMC based on loss of use of a creative organ.  Accordingly, he contends that he should be granted an effective date back to his separation from service, or in the alternative, the date of the grant of service connection for his left hemipelvectomy for giant sarcoma (February 26, 1993).  However, the Board notes that the Veteran is charged with knowledge of the laws addressing claims for service connection and/or an increase and when such claim should be filed.  A claimed lack of knowledge of VA procedure does not assist in obtaining the benefit sought.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991)(ignorance of the law was not a valid basis for a claimant to assert that he/she should be awarded a benefit because the claimant was unaware of the applicable law(s)).

Therefore, under the laws and regulations pertaining to effective dates, May 21, 2001 is the appropriate effective date for the grant of entitlement to entitlement to SMC based on loss of use of a creative organ in this case.   The preponderance of the evidence is against an effective date prior to May 21, 2001 for the grant of entitlement to SMC based on loss of use of a creative organ, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The claim of entitlement to an earlier effective date for the grant of entitlement to SMC based on loss of use of a creative organ is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


